Citation Nr: 0914254	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  98-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a headache disorder, to 
include muscle tension headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from November 1987 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.  This matter came before the Board in 
February 1998, when it was determined that the appellant had 
timely filed a March 1995 notice of disagreement with the 
December 1994 rating decision.  In September 2004, the RO 
issued a statement of the case and in November 2004, the 
appellant perfected his appeal.  

This claim was remanded by the Board in November 2005 for 
additional evidentiary development.

In May 2005 and July 2008, the appellant presented sworn 
testimony during personal hearings in St. Petersburg, 
Florida, and Washington, DC, respectively, which were chaired 
by the undersigned Veterans Law Judge.  Transcripts of those 
hearings have been associated with the appellant's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 1998, and that it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The appellant alleges that he currently suffers from a 
headache disorder that is the result of a disease or injury 
in service.  Review of the appellant's claims file indicates 
that pursuant to the November 2005 Board remand, he was to be 
afforded a new VA examination to determine the nature and 
etiology of his current headaches.  The Board is obligated by 
law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

In the November 2005 Board remand, the AMC was ordered to 
schedule the appellant for a new VA examination.  The remand 
directives set forth specific questions that were to be 
answered by the VA examiner.  In reviewing the February 2007 
VA examination reports, it is clear that the VA examiner did 
not fully comply with the aforementioned remand directives.  
As noted above, the Board is obligated by law to ensure that 
the RO complies with its directives.  See Stegall, supra.  As 
such, this claim must be remanded to answer the remaining 
questions set forth by the Board in November 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must obtain any outstanding 
VA treatment records from March 2007 to 
the present.  If no medical records are 
available, this must be memorialized in 
the appellant's claims file.

2.  After receiving any outstanding 
medical records, the appellant must 
then be scheduled for a new VA 
examination to determine the nature and 
etiology of his current headache 
disorder.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the VA examiner in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review 


and reviewed in conjunction with the 
examination.  Any further indicated 
testing and studies should be 
conducted.

The VA examiner MUST address the 
following questions:

A.)  Is it at least as likely as not 
that the appellant has a current 
chronic headache disorder?

B.)  If so, is it at least as likely as 
not that such headache disorder is the 
direct result of a disease or injury in 
service?

C.)  Is it at least as likely as not 
that such headache disorder is 
proximately due to or the result of a 
service-connected disability?

D.)  Is it at least as likely as not 
that such headache disorder has been 
aggravated by a service-connected 
disability?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and 


against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

